                               Case 20-12168-CSS            Doc 151        Filed 10/02/20        Page 1 of 3



                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


             In re:                                                             Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                           Case No. 20-12168 (CSS)

                                                 Debtors.                       (Jointly Administered)


                             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                                   FOR TELEPHONIC AND VIDEO HEARING ON
                                        OCTOBER 2, 2020 AT 5:00 P.M. (ET)


             THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
              CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
                DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
             ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
                   VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

                 PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                            AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                             Topic: Town Sports Intl 20-12168 Hearing
                                   Time: October 2, 2020 5:00 P.M. Eastern Time (US and Canada)

                                                         Join ZoomGov Meeting
                                             https://debuscourts.zoomgov.com/j/1613882367

                                                        Meeting ID: 161 388 2367
                                                           Passcode: 278206


             UNCONTESTED MATTER GOING FORWARD

             1.         Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                        Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
                        (III) Granting Liens and Providing Superpriority Administrative Expense Status,
                        (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the

             1
                The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
             address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
             large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
             the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
             herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
             noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
             Debtors.
             2
                 Amended information appears in bold and italics.

27121440.1
                            Case 20-12168-CSS               Doc 151          Filed 10/02/20   Page 2 of 3



                    Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                    [Docket No. 146, 10/1/20]

                    Related Documents:

                         A. Declaration of Jason Feintuch in Support of Debtors’ Motion for Entry of Interim
                            and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
                            (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                            Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                            Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay,
                            (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.
                            147, 10/1/20]3

                         B. Motion to Shorten Notice [Docket No. 148, 10/1/20]

                         C. Order Shortening Notice [Docket No. 150, 10/2/20]

                    Objection/Response Deadline: At the hearing.

                    Objections/Responses Filed: None at this time.

                    Status: This matter will be going forward on an interim basis.

         Dated: Wilmington, Delaware                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 2, 2020
                                                         /s/ Sean T. Greecher
                                                         Robert S. Brady (No. 2847)
                                                         Sean T. Greecher (No. 4484)
                                                         Allison S. Mielke (No. 5934)
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 571-6600
                                                         Facsimile: (302) 571-1253
                                                         Email: rbrady@ycst.com
                                                                 sgreecher@ycst.com
                                                                 amielke@ycst.com

                                                         and




         3
             The physical location of this declarant is Scarsdale, NY.
27121440.1
                                                                         2
             Case 20-12168-CSS     Doc 151     Filed 10/02/20    Page 3 of 3



                                 KIRKLAND & ELLIS LLP
                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                 Derek I. Hunter (admitted pro hac vice)
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 Facsimile: (212) 446-4900
                                 Email: nicole.greenblatt@kirkland.com
                                        derek.hunter@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Mark McKane, P.C. (admitted pro hac vice)
                                 555 California Street
                                 San Francisco, CA 94104
                                 Telephone: (415) 439-1400
                                 Facsimile: (415) 439-1500
                                 Email: mark.mckane@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Joshua M. Altman (admitted pro hac vice)
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Facsimile: (312) 862-2200
                                 Email: josh.altman@kirkland.com

                                 Proposed Counsel to the Debtors
                                 and Debtors in Possession




27121440.1
                                           3
